ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of three counts of robbery in the first degree, in violation of Section 569.020 *837RSMo (1994); four counts of armed criminal action, in violation of Section 571.015 RSMo (1994); one count of attempted robbery in the first degree, in violation of Section 564.011 RSMo (1994); one count of trespass in the first degree, in violation of Section 569.140 RSMo (1994); and one count of possession of a defaced firearm, in violation of Section 571.050 RSMo (1994). The court found defendant was a prior and persistent offender and sentenced him to a total of 95 years imprisonment in the Missouri Department of Corrections and six months in a medium security institution, with credit for time served given to that six months.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).